Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment has been entered. Claims 1-3, 6-7, and 9-20 are pending. Claims 4-5 and 8 are canceled. Amendment has overcome rejections under 35 USC 103 and rejections under 35 USC 112(d).

Information Disclosure Statement
The information disclosure statement filed January 24, 2019 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered. 
The document which applicant labels an IDS in the submission dated January 24, 2019 and is identified as an IDS on the EFS acknowledgement receipt dated January 24, 2019 is in fact, an exact copy of the EFS acknowledgement receipt dated December 13, 2018. This document does not meet the requirement for a list of all patents, publications, applications, or other information submitted for consideration by the Office.

Claim Interpretation
The terms “fine grain” and “coarse grain” recited in independent claims 1, 10, and 16 will be interpreted as grains whose sizes meet the average grain sizes which claims 1, 10 and 16 set forth for respective fine and coarse grain regions.

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on May 19, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 

Authorization for this examiner’s amendment was given in an interview with Brian P. McCall (reg. no. 68734) on January 19, 2022.

The application has been amended as follows: 
Please amend claims 11 and 12 as shown:
11. (Currently Amended) The method according to claim 10, wherein heating the aluminum alloy billet includes heating the aluminum alloy billet to a temperature of no less than 495°C and no greater than 540°C.
12. (Currently Amended) The method according to claim 11, wherein heating the aluminum alloy billet includes heating the aluminum alloy billet to a temperature of no less than 495°C and no greater than 520°C.

Response to Arguments
Applicant’s arguments, see arguments directed to (US20140290809) on page 9 of applicant’s reply filed January 4, 2022, with respect to claims 1-9 and 16-20 have been fully considered and are persuasive.  The rejection of claims 1-3, 6-7, 9, and 16-20 under 35 USC 103 has been withdrawn. 


Reasons for Allowance
Claims 1-3, 6-7, and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claim 10 recites a method for manufacturing a wheel having all the structure required of the wheel recited in independent claim 1, including the requirement for a coarse grain region having a depth of no less than 6.35 mm.
The prior art references previously relied upon Kobayashi (JP-09078210-A) in view of Aoki (JP-2002348630-A) were relied upon to meet claimed features of structural wheel limitations, aluminum alloy compositions, and fine grain structure, and Hori (US20140290809) was further relied upon to show the obviousness of imparting surfaces effects that would be expected to result in coarse grain regions meeting the limitations of originally presented claims 1, and 16; however, Hori strongly suggests that such processing at a depth beyond 5 mm deteriorates mechanical properties, notably material strength [0010-11], [0058]. In view of Hori, a depth of no less than 6.35 mm as claimed would be expected to have decreased strength. As such, it would not have been obvious in view of Hori to impart the recrystallization which would result in grain coarsening to a depth of no less than 6.35 mm. 
Claims 2-3, 6-7, and 9 depend on claim 1, and therefore incorporate claim 1’s limitation wherein the coarse grain region has a depth of no less than 6.35 mm.
Claims 11-15 depend on claim 10, and therefore incorporate claim 10’s limitation wherein the coarse grain region has a depth of no less than 6.35 mm.
Claims 17-20 depend on claim 16, and therefore incorporate claim 16’s limitation wherein the coarse grain region has a depth of no less than 6.35 mm.
JP-2006206984-A, which is cited by the Examiner on the PTO-892 filed October 4, 2021, and was submitted but not properly cited by applicant on January 24, 2019, discloses                         
                            ≤
                            600
                            μm
                        
                     (0.6 mm) to avoid a large decrease in impact toughness. Such a depth would not render obvious a depth of no less than 6.35 mm.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/SEAN P. O'KEEFE/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736